J-E01005-20


                               2021 PA Super 51

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ALEXIS LOPEZ                            :
                                         :
                   Appellant             :   No. 1313 EDA 2018

           Appeal from the Judgment of Sentence April 27, 2018
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0004377-2015


BEFORE: PANELLA, P.J., STABILE, J., DUBOW, J., KUNSELMAN, J.,
        NICHOLS, J., MURRAY, J., McLAUGHLIN, J., KING, J., and
        McCAFFERY, J.

OPINION BY PANELLA, P.J.:                           FILED MARCH 23, 2021

      Appellant, Alexis Lopez, appeals from his April 27, 2018 judgment of

sentence, which included the imposition of mandatory court costs. Appellant

argues that he was entitled to a hearing under Pa.R.Crim.P. 706(C) to

determine his ability to pay those court costs before the court imposed them

at sentencing. We disagree. Instead, we hold that while a trial court has the

discretion to hold an ability-to-pay hearing at sentencing, Rule 706(C) only

requires the court to hold such a hearing when a defendant faces incarceration

for failure to pay court costs previously imposed on him. We therefore affirm

Appellant’s judgment of sentence.

      This appeal implicates the interpretation of the Rules of Criminal

Procedure, which presents a question of law. Therefore, our standard of review
J-E01005-20



is de novo, and our scope of review is plenary. See Commonwealth v.

Dowling, 959 A.2d 910, 913 (Pa. 2008).

      The judgment of sentence underlying this appeal was entered following

the revocation of Appellant’s probation. Appellant originally pled guilty to one

count of possession with intent to deliver a controlled substance. The trial

court sentenced Appellant to 11½ to 23 months’ incarceration, to be followed

by three years of probation. On December 30, 2015, the trial court granted

Appellant parole.

      Appellant serially violated his parole. At Appellant’s last probation and

parole violation hearing on January 18, 2018, the court found Appellant in

technical violation of his probation and revoked it. The court deferred

resentencing and scheduled a resentencing hearing that was eventually held

on April 27, 2018.

      Prior to that resentencing hearing, Appellant filed a Motion for Ability-

to-Pay Hearing at Sentencing to Waive Costs, in which he argued that the trial

court was required to hold a hearing on his ability to pay before the court

could impose mandatory court costs. Specifically, in the motion, Appellant

maintained that Rule 706(C), along with Sections 9721(c.1) and 9728(b.2) of

the Sentencing Code, mandated that the court hold an ability-to-pay hearing

before imposing court costs at sentencing. See Pa.R.A.P. 706(C); 42 Pa.C.S.A.

§§ 9721(c.1), 9728(b.2).

      The trial court heard arguments on the legal issues raised by Appellant’s

Motion for Ability-to-Pay Hearing at the resentencing hearing on April 27,

                                     -2-
J-E01005-20



2018. Following the arguments, the court denied the motion, stating that it

was not going to “start a court-wide practice of not imposing costs without

having a hearing” when it was not required to do so by “current Superior Court

law.” N.T., 4/27/18, at 19. The court also denied the oral request Appellant

made at the hearing to waive his probation supervision fees.

      The court then resentenced Appellant to six to 23 months’ incarceration,

with immediate parole, to be followed by two years of probation. It also

imposed $1695.94 in mandatory court costs.

      Appellant filed a notice of appeal and subsequently complied with the

court’s directive to file a Pa.R.A.P. 1925(b) statement of errors complained of

on appeal. In response, the court issued a Pa.R.A.P. 1925(a) opinion. In the

opinion, the court first explained that it had denied Appellant’s Motion for

Ability-to-Pay Hearing because it was simply not required to hold such a

hearing prior to imposing court costs under the clear dictates of this Court’s

decision in Commonwealth v. Childs, 63 A.3d 323, 326 (Pa. Super. 2013)

(holding that Rule 706 only requires a trial court to hold an ability-to-pay

hearing when a defendant risks incarceration for failing to pay court costs).

The court also explained that it had denied Appellant’s oral motion to waive

probation supervision fees because of the Philadelphia Court of Common Pleas’

informal policy not to waive supervision fees unless that waiver was requested

by the Probation Department. The court noted that such a policy was also

consistent with Childs.




                                     -3-
J-E01005-20



      In his appeal, Appellant first argues that the court erred by denying his

Motion for Ability-to-Pay Hearing because Section C of Rule 706 obliges a

sentencing court to conduct an ability-to-pay hearing before imposing court

costs on a defendant at sentencing. Specifically, Appellant argues that “[w]hile

other sections of [Rule 706] provide for the procedures in case of a subsequent

default, Section C … unambiguously requires that a court consider a

defendant’s ability to pay when it imposes costs.” Appellant’s Brief at 6, 8

(capitalization of certain words omitted). We do not agree with Appellant that

Section C can be read in isolation from the rest of Rule 706. As a result, we

conclude that Rule 706 does not impose a requirement that a court hold an

ability-to-pay hearing before imposing court costs on the defendant at

sentencing.

      Rule 706, as with all Rules of Criminal Procedure, is to be construed in

accordance with the rules of statutory construction to the extent possible. See

Pa.R.Crim.P. 101(c). Our Supreme Court has made clear that all sections of a

statute must be read together and in conjunction with each other and must

be construed with reference to the entire statute. See Trust Under

Agreement of Taylor, 164 A.3d 1147, 1155 (Pa. 2017). As this mandate

applies equally to Rule 706, and all of its sections, it is critical to look at the

Rule in its entirety. To that end, Rule 706 provides:

        (A) A court shall not commit the defendant to prison for failure
      to pay a fine or costs unless it appears after hearing that the
      defendant is financially able to pay the fine or costs.



                                       -4-
J-E01005-20


       (B)    When the court determines, after hearing, that the
      defendant is without the financial means to pay the fine or costs
      immediately or in a single remittance, the court may provide for
      payment of the fines or costs in such installments and over such
      period of time as it deems to be just and practicable, taking into
      account the financial resources of the defendant and the nature of
      the burden its payments will impose, as set forth in paragraph (D)
      below.

       (C) The court, in determining the amount and method of
      payment of a fine or costs shall, insofar as is just and practicable,
      consider the burden upon the defendant by reason of the
      defendant’s financial means, including the defendant’s ability to
      make restitution or reparations.

        (D) In cases in which the court has ordered payment of a fine
      or costs in installments, the defendant may request a rehearing
      on the payment schedule when the defendant is in default of a
      payment or when the defendant advises the court that such
      default is imminent. At such hearing, the burden shall be on the
      defendant to prove that his or her financial condition has
      deteriorated to the extent that the defendant is without the means
      to meet the payment schedule. Thereupon the court may extend
      or accelerate the payment schedule or leave it unaltered, as the
      court finds to be just and practicable under the circumstances of
      record. When there has been default and the court finds the
      defendant is not indigent, the court may impose imprisonment as
      provided by law for nonpayment.


Pa.R.Crim.P. 706.

      When the sections of Rule 706 are read sequentially and as a whole, as

the rules of statutory construction direct, it becomes clear that Section C only

requires a trial court to determine a defendant’s ability to pay at a hearing

that occurs prior to incarceration, as referenced in Sections A and B. To be

sure, this Court reached this very conclusion in Commonwealth v. Ciptak,

657 A.2d 1296 (Pa. Super. 1995), reversed on other grounds, 665 A.2d 1161

(Pa. 1995). There, in rejecting the defendant’s claim that Pa.R.Crim.P.

                                      -5-
J-E01005-20



1407(c), the predecessor to Rule 706,1 required the sentencing court to

determine his ability to pay prior to imposing costs at sentencing, our Court

explained:

       [T]he rules of statutory construction indicate that
       Pa.R.Crim.P. 1407 deals in its entirety with a defendant’s
       default from payment of a fine or the costs of prosecution.
       Rule 1407(a) … precludes a court from imprisoning a defendant
       for failure to pay a fine or costs unless, following a hearing, the
       court determines that the defendant is capable of paying the sums
       due. In part (b), the [Rule] goes on to outline the forms of relief
       that the court may provide where it determines that the defendant
       lacks the financial means to pay the sums due, immediately or in
       a single remittance. The final provision of the [Rule], part (d),
       outlines the steps to be taken after the court has granted the
       defendant relief in the form of an installment payment plan if the
       defendant finds himself again in default or believes that default is
       imminent.

       As the provisions of the [Rule] which precede and follow
       Pa.R.Crim.P. 1407(c) set forth [the] procedure regarding default
       on payment of costs or fines, we can only conclude that
       Pa.R.Crim.P. 1407(c) addresses the standard which the court
       must use in reviewing the defendant’s default.


Id. at 1297-98 (emphasis added). As the Ciptak Court made clear, Section

C, when read in context with its surrounding sections, only requires a court to

determine a defendant’s ability to pay before incarceration for delinquency,

not before the imposition of all financial obligations at sentencing.




____________________________________________


1 Pa.R.Crim.P. 1407 was renumbered as Pa.R.Crim.P. 706 in 2000. Former
Rule 1407 was identical to current Rule 706 in all material respects. See
Commonwealth v. Rosser, 407 A.2d 857, 859 n.6 (Pa. Super. 1979)
(quoting former Rule 1407).

                                           -6-
J-E01005-20



        Appellant asserts that our Supreme Court overruled our Court’s

interpretation of Rule 1407 in Ciptak on appeal. However, the defendant in

Ciptak raised two related, but distinct arguments. Like here, he first argued

that the trial court erred by imposing costs on him without first holding a

presentence ability-to-pay hearing. Importantly, though, he also argued that

trial counsel had been ineffective for failing to object and preserve that issue.

In a per curiam order reversing this Court’s order, the Supreme Court first

held that appellate counsel was improperly alleging what was in effect his own

ineffectiveness because he and trial counsel were from the same public

defender’s office. See Ciptak, 665 A.2d at 1161-62.

        In determining whether the appointment of new counsel was necessary,

the Court observed that the record did not reveal trial counsel’s thought

processes on the issue of costs. As a result, the Court remanded for an

evidentiary hearing to resolve the ineffectiveness claim. See id. at 1162. The

Court    did   not,   contrary   to   Appellant’s   claim,   overrule   this   Court’s

interpretation of Rule 1407.

        We also note that the Supreme Court had the opportunity to explicitly

repudiate the interpretation of Rule 1407 by our Court in Ciptak when

renumbering Rule 1407 as Rule 706 and it did not do so. Instead, it left the

Rule materially unchanged without any reference to the issue raised in Ciptak.

Our Supreme Court, in fact, recently indicated its agreement with Ciptak’s

interpretation:




                                         -7-
J-E01005-20


      Although a presentence ability-to-pay hearing is not required
      when costs alone are imposed, our Rules of Criminal Procedure
      provide that a defendant cannot be committed to prison for failure
      to pay a fine or costs unless the court first determines that he or
      she has the financial means to pay.


Commonwealth v. Ford, 217 A.3d 824, 827 n. 6 (Pa. 2019) (emphasis in

original).

      In support of his argument advocating for the exact opposite conclusion

here, Appellant also points to Sections 9721(c.1) and 9728(b.2) of the

Sentencing Code. Section 9721(c.1) provides:

      (c.1) Mandatory Payment of Costs.--Notwithstanding the
      provisions of Section 9728 (relating to collection of restitution,
      reparation, fees, costs, fines and penalties) or any provision of the
      law to the contrary, in addition to the alternatives set forth in
      subsection (a), the court shall order the defendant to pay costs.
      In the event the court fails to issue an order for costs pursuant to
      section 9728, costs shall be imposed upon the defendant under
      this section. No court order shall be necessary for the defendant
      to incur liability for costs under this section. The provisions of this
      subsection do not alter the court’s discretion under Pa.R.Crim.P.
      No. 706(C) (relating to fines or costs).


42 Pa.C.S.A. § 9721(c.1). Section 9728(b.2), which not only shares the same

title as Section 9721(c.1) but specifically references that Section, provides:

      (b.2) Mandatory Payment of Costs.--Notwithstanding any
      provision of law to the contrary, in the event the court fails to
      issue an order under subsection(a) imposing costs upon the
      defendant, the defendant shall nevertheless be liable for costs, as
      provided in section 9721(c.1), unless the court determines
      otherwise pursuant to Pa.R.Crim.P No. 706(C) (relating to fines or
      costs). The absence of a court order shall not affect the
      applicability of the provisions of this section.


42 Pa.C.S.A. § 9728(b.2).

                                       -8-
J-E01005-20



      The clear import of both of these statutes is to make it mandatory for a

defendant to pay the costs of prosecution, even in the absence of a court order

imposing those costs. While Appellant is correct that both statutes reference

Rule 706(C), such a reference in no way places an affirmative duty on a

sentencing court to hold an ability-to-pay hearing prior to imposing mandatory

costs upon a defendant. Rather, when read in the context of the mandate to

impose costs, those references merely make it clear that even though the

imposition of court costs upon a defendant is mandatory, the defendant

remains entitled to an ability-to-pay hearing before being imprisoned for

defaulting on those mandatory costs.

      This interpretation, as well as the reading of Rule 706 to only require an

ability-to-pay hearing when a defendant faces imprisonment for failure to pay

costs, most closely aligns with the case that is cited by the Comment to Rule

706 as a general reference point for the Rule. In that case, Commonwealth

ex. rel. Benedict v. Cliff, 304 A.2d 158 (Pa. 1973), our Supreme Court held

that a defendant has the constitutional right to an opportunity to show that

he cannot afford the fine or costs that have been imposed on him prior to

being incarcerated for failure to pay the fine or costs. See id. at 161. The

Court then held that if the defendant establishes that he is financially unable

to pay the fine or costs, he should be allowed to make payments in reasonable

installments. See id. In response to Benedict, our Supreme Court adopted

former Rule 1407, now Rule 706, to provide the procedure for the ability-to-




                                     -9-
J-E01005-20



pay hearing the Benedict Court held a defendant was constitutionally entitled

to have before being imprisoned for failure to meet his financial obligations.

      Based on all of the above, we conclude that the trial court properly found

that it was not required to hold an ability-to-pay hearing on the basis of this

Court’s decision in Childs, which held that:

      While Rule 706 ‘permits a defendant to demonstrate financial
      inability either after a default hearing or when costs are initially
      ordered to be paid in installments,’ the Rule only requires such a
      hearing prior to any order directing incarceration for failure to pay
      the ordered costs.


Childs, 63 A.3d at 326 (emphasis in original) (citation omitted).

      Appellant argues that this reliance on Childs is improper because it is

inconsistent with this Court’s en banc decision in Commonwealth v. Martin,

335 A.2d 424 (Pa. Super. 1975) (en banc). In rejecting this claim below, the

trial court stated:

      [I]n Martin, the Superior Court addressed the sole issue of
      whether the trial court could impose a fine without considering
      ability to pay. There were no issues before the court regarding the
      legality of imposing mandatory costs … without an ability-to-pay
      hearing. Accordingly, the holding of the Superior Court in Childs
      is not inconsistent with the en banc decision in Martin.


Trial Court Opinion, 7/16/18, at 3 (emphasis in original). We agree, and

therefore reaffirm Childs’ holding that a defendant is not entitled to an ability-

to-pay hearing before a court imposes court costs at sentencing.

      To be clear, nothing in this opinion is meant to strip the trial court of its

ability to exercise its discretion to conduct such a hearing at sentencing. There


                                      - 10 -
J-E01005-20



is no doubt that it is the trial court, and not this Court, which is in the best

position to evaluate its own docket and schedule this hearing. We merely hold

that nothing in the Rules of Criminal Procedure, the Sentencing Code or

established case law takes that discretion away from the trial court unless and

until a defendant is in peril of going to prison for failing to pay the costs

imposed on him. It is only at that point that the mandate for an ability-to-pay

hearing arises. Because Appellant had not yet been threatened with

incarceration as a result of a default, we hold that the trial court did not err

by imposing mandatory court costs upon Appellant without first holding an

ability-to-pay hearing.

      In his second issue, Appellant maintains that the sentencing court erred

by refusing to waive his probation supervision fees based on a “policy of the

Chief Judge of the Criminal Division of Philadelphia County” not to waive

supervision fees unless such a waiver is requested by the Probation

Department. Appellant’s Brief at 20. However, as indicated by the trial court’s

Pa.R.A.P. 1925(a) opinion and our own review of the record, the trial court’s

reliance on this local court policy related only to the court’s decision not to

waive probation supervision fees, not court costs. See Trial Court Opinion,

7/16/18, at 2; N.T., 4/24/18, at 18-19, 30-31. However, Appellant did not

challenge the imposition of probation supervision fees in his Pa.R.A.P. 1925(b)

statement. As such, that issue is waived. See Commonwealth v. Lord, 719

A.2d 306, 309 (Pa. 1998) (holding that issues not raised in a Pa.R.A.P.

1925(b) statement are waived).

                                     - 11 -
J-E01005-20



      In sum, then, we conclude that the trial court did not err in denying

Appellant’s Motion for Ability-to-Pay Hearing. Although the court had the

discretion to consider that motion at sentencing, it was not required to do so

by Rule 706 because Appellant had not yet been threatened with incarceration

as a result of a default. Should that occur, Appellant will be entitled to an

ability-to-pay hearing pursuant to Rule 706 at that time.

      Judgment of Sentence affirmed.

      Judges Stabile, Murray, Mclaughlin, King, and McCaffery join the

opinion.

      Judge Nichols concurs in the result.

      Judge Dubow files a concurring and dissenting opinion in which Judge

Kunselman joins.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2021




                                    - 12 -